People v Lettley (2019 NY Slip Op 06098)





People v Lettley


2019 NY Slip Op 06098


Decided on August 7, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 7, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
JOHN M. LEVENTHAL
COLLEEN D. DUFFY, JJ.


1997-08476
 (Ind. No. 4941/95)

[*1]The People of the State of New York, respondent,
vKeith Lettley, appellant.


Keith Lettley, Ossining, NY, appellant pro se.
John M. Ryan, Acting District Attorney, Kew Gardens, NY (Johnnette Traill and Roni C. Piplani of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 25, 2000 (People v Lettley, 275 AD2d 799), affirming a judgment of the Supreme Court, Queens County, rendered August 14, 1997.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., AUSTIN, LEVENTHAL and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court